Citation Nr: 0740855	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  98-06 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Whether severance of service connection for asbestosis 
with severe combined ventilatory impairment and mild room air 
hypoxia was proper.  

2.  Entitlement to service connection for bilateral hearing 
loss disability.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral foot 
disorder characterized by corns and calluses.  



REPRESENTATION

Appellant represented by:	D. Krasnegor, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active military duty from August 1950 
to March 1954.

This appeal came before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, determined 
that claims of entitlement to service connection for 
bilateral hearing loss disability, a foot disorder, and 
tinnitus were not well grounded.  In November 1999, the Board 
affirmed the denial of service connection for bilateral 
hearing loss disability, a foot disorder, and tinnitus; 
however, in a February 2001 order, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board 
decision.  

This appeal also arises from March 2003 and March 2004 RO 
rating decisions that proposed to sever and then severed 
service connection for asbestosis with severe combined 
ventilatory impairment and mild room air hypoxia.  

In a September 2005 decision, the Board determined that 
severance of service connection for asbestosis with severe 
combined ventilatory impairment and mild room air hypoxia had 
been proper and also denied service connection for bilateral 
hearing loss disability, tinnitus, and for a bilateral foot 
disorder characterized by corns and calluses.  In March 2007, 
however, the Court vacated that decision and remanded it for 
re-adjudication consistent with instructions set forth in a 
February 2007 Joint Motion for Remand.  

Entitlement to service connection for bilateral hearing loss 
disability, for tinnitus, and for a bilateral foot disorder 
characterized by corns and calluses is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not establish that an October 1998 RO 
rating decision that granted service connection for 
asbestosis with severe combined ventilatory impairment and 
mild room air hypoxia was clearly and unmistakably erroneous.


CONCLUSION OF LAW

Severance of service connection for asbestosis with severe 
combined ventilatory impairment and mild room air hypoxia was 
improper.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.326(a) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits.  In this 
case, the Board is granting in full the benefit sought by the 
claimant.  Therefore, any error committed with respect to 
either the duty to notify or the duty to assist has not 
unfairly prejudiced the veteran and need not be further 
discussed.  



Propriety of Severance of Service Connection

Severance of service connection.  Subject to the 
limitations contained in §§ 3.114 and 3.957, 
service connection will be severed only where 
evidence establishes that it is clearly and 
unmistakably erroneous (the burden of proof being 
upon the Government).  (Where service connection 
is severed because of a change in or 
interpretation of a law or Department of Veterans 
Affairs issue, the provisions of § 3.114 are for 
application.)  A change in diagnosis may be 
accepted as a basis for severance action if the 
examining physician or physicians or other proper 
medical authority certifies that, in the light of 
all accumulated evidence, the diagnosis on which 
service connection was predicated is clearly 
erroneous.  This certification must be accompanied 
by a summary of the facts, findings, and reasons 
supporting the conclusion.  When severance of 
service connection is considered warranted, a 
rating proposing severance will be prepared 
setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest 
address of record of the contemplated action and 
furnished detailed reasons therefor and will be 
given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  Unless otherwise provided in 
paragraph (i) of this section, if additional 
evidence is not received within that period, final 
rating action will be taken and the award will be 
reduced or discontinued, if in order, effective 
the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the 
final rating action expires.

38 C.F.R. § 3.105 (d) (2007).

The Court has analyzed the evidentiary standard for clear and 
unmistakable error (CUE) several times.  While most CUE 
claims arising to the Court are for retroactive benefits 
based on CUE in earlier final decisions, the Court has held 
that this CUE standard also applies to the severance of 
service connection.  Once service connection has been 
granted, § 3.105(d), as stated above, provides that service 
connection may be withdrawn only after VA has complied with 
the specific procedures set forth above and after the 
Secretary meets a high burden of proof.  Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, 
§ 3.105(d) places at least as high a burden of proof on the 
VA when it seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have a final 
determination overturned.").

The three-part test to determine CUE requires the claimant to 
show that: (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); 
Wilson v. West, 11 Vet. App. 383, 386 (1998).

There is an important exception to the above-stated three-
part test for CUE.  In severance cases alone, evidence 
received after the earlier final decision may be considered.  
§ 3.105(d) specifically states, "[a] change in diagnosis may 
be accepted as a basis for severance.  This provision clearly 
contemplates the consideration of evidence of a change in 
diagnosis acquired after the original granting of service 
connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).  
Thus, in a severance case, the third part of the three part 
test set forth above need not be met.  

In the instant case, the RO severed service connection based 
on a change in the diagnosis after service connection was 
granted in October 1998.  The Board must determine whether 
the prior final October 1998 RO rating decision meets only 
the first two parts of the three part test for CUE.  

First, were the correct facts, as they were known, before the 
adjudicator at the time of the October 1998 rating decision 
that granted service connection?  The answer to that question 
is "yes."  The correct facts were before the adjudicator at 
the time of the October 1998 RO rating decision.  In the 
instant case, the service medical records (SMRs) documented 
the onset of breathing problems.  The veteran was discharged 
from active service in March 1954.  He filed a claim for 
service connection for asbestosis in September 1996.  In 
March 1997, a VA physician examined the veteran and concluded 
(1) that his history and radiographs were consistent with 
asbestos exposure during service; (2) that his pulmonary 
function tests were not inconsistent with asbestosis; and, 
(3) that a VA high resolution computerized tomography (HRCT) 
image was also consistent with asbestosis.  Based on the 
facts, in October 1998, the RO granted service connection for 
asbestosis with severe combined ventilatory impairment and 
mild room air hypoxia.  

Second, was the error alleged in the October 1998 rating 
decision "undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made?  The answer to this two-part question must 
be "no."  In this case, the alleged error, that is, whether 
the correct diagnosis is COPD, is debatable.  In fact, 
medical experts still disagree with this diagnosis.  

While private physicians maintain that the correct diagnosis 
continues to be asbestosis, rather than COPD, a VA 
pulmonologist has offered a diagnosis of COPD based on the 
results of a March 2002 HRCT scan.  The VA pulmonologist 
praised the HRCT scan as being much more sensitive than X-
rays for finding (or ruling out) asbestosis; however, the 
physician has not satisfactorily explained why the March 2002 
HRCT scan showed the opposite result than did the March 1997 
HRCT scan that did show asbestosis.  The doctor's assertion 
that a diagnosis based on an HRCT scan is more accurate than 
an X-ray is utterly rebutted by the fact that two HRCTs have 
yielded opposite results in this case.  Moreover, the doctor 
has failed to offer any explanation for this unusual event.  

Given that the March 2002 HRCT is controverted by an equally 
persuasive March 1997 HRCT and given that physicians still 
disagree as to whether asbestosis is shown, the Board must 
conclude that the correct diagnosis remains open to debate.  
After consideration of all the evidence of record, including 
the testimony, the Board finds that the award of service 
connection for asbestosis with severe combined ventilatory 
defect and mild room air hypoxia was not clearly and 
unmistakably erroneous.  In the absence of a finding of CUE, 
the Board concludes that severance of service connection was 
improper.


ORDER

Severance of service connection for asbestosis was improper 
and the appeal, to this extent, is granted.


REMAND

Bilateral Hearing Loss Disability and Tinnitus

In the Joint Motion for Remand, the parties agreed that the 
duty to assist had not yet been fulfilled.  In November 2007, 
the veteran, through his attorney, argued that VA's duty to 
assist included obtaining a medical opinion concerning the 
etiology of hearing loss disability and tinnitus.  

The SMRs reflect that at entry in August 1950 and again at 
separation in March 1954, hearing was normal to whispered 
voice test.  There is no report of medical history to 
accompany the separation examination report.  Thus, it is 
unknown whether the veteran complained of hearing loss or 
tinnitus at the time of separation.  

September 1996 VA audiometry and ear diseases examination 
reports note bilateral hearing loss disability and tinnitus.  
The veteran reportedly stated that both conditions were of 
recent onset; however, in August 1998, the veteran testified 
that he first notice tinnitus and hearing loss after exposure 
to howitzer firing in the National Guard and then later 
aboard ship after cannon firing.  

During a December 2001 VA ear disease examination, the 
veteran stated that hearing loss and tinnitus began during 
active service after cannon firing.  The physician determined 
that neither bilateral hearing loss disability nor tinnitus 
could be linked to active service because the veteran had 
claimed during the September 1996 examination that these were 
of recent onset.  

In November 2007, the veteran argued that during the 1996 
examination, he responded to questions about injury to his 
ears, rather than about hearing loss disability or tinnitus, 
which he did not regard as an injury to the ears.  He argued 
that hearing loss and tinnitus began during active service.

In the Joint Motion for Remand the veteran argued that the 
duty to assist in obtaining a medical opinion based on 
correct facts had not been fulfilled.

Bilateral Foot Disorder

The SMRs reflect that bilateral asymptomatic 2nd degree pes 
planus was detected on the entrance examination of August 18, 
1950.  The veteran then certified that his feet had never 
caused trouble or discomfort.  The SMRS do not reflect any 
treatment for foot conditions.  The feet were found to be 
normal at separation.  There is no report of medical history 
to accompany the separation examination report.  Thus, any 
complaint at separation that the veteran might have made 
regarding foot conditions is unknown.  

A September 1997 VA podiatry compensation examination report 
reflects complaints of corns and calluses on the plantar 
surfaces.  The diagnosis was corns and calluses of both feet.  
X-rays showed degenerative changes of the first distal 
interphalangeal (DIP) joints.  Etiology of the degenerative 
changes was uncertain, but likely of old origin.  

In March 1998, the National Personnel Records Center (NPRC) 
reported that the medical and dental records had been 
forwarded to VA on August 9, 1954.  

In August 1998, the veteran testified that he first noticed 
foot problems after wearing Navy-issued foot wear that was 
too small.  He testified that he went to sick bay at boot 
camp and later aboard ship for foot treatments.  He testified 
that he has had to whittle away corns from his feet ever 
since boot camp.  The hearing officer indicated that ships 
logs of the USS Piedmont (AD-17) would be searched for 
evidence of foot treatment during active service.  

Notwithstanding the above-mentioned testimony, ship logs 
contain only 12-hour position reports, direction, speed, and 
any seaborne operation currently underway.  They do not 
contain daily clinical treatment reports.  Thus, it would be 
futile to attempt to obtain ships logs.  However, clinical 
records from the ship's sick bay might be obtainable from 
NPRC.  Moreover records of claimed treatment at Sasebo Army 
Hospital might be located.  

In December 2001, a VA physician reviewed the claims file and 
indicated that the veteran's corns and calluses were not of 
service origin, based on an August 18, 1950, SMR that notes 
that flat feet had not caused any discomfort.  The Board 
points out, however, that the August 18, 1950, SMR is, in 
fact, the enlistment examination report itself.  Thus, this 
report tends to substantiate that any foot symptoms began 
later, as the veteran has reported.  

In November 2007, the veteran, through his attorney, argued 
that VA's duty to assist includes obtaining a medical opinion 
and searching for relevant SMRs.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, VA must send a notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AOJ should attempt to obtain any 
SMRs or other clinical treatment records 
from any available source, including 
clinical treatment reports from USS 
Piedmont (AD 17) and any Army hospital 
reports from Sasebo Army Hospital, Japan, 
for the appropriate time period.  If the 
search yields no relevant record, this 
fact should be clearly annotated in the 
claims file. 

3.  After the development requested above 
has been completed, the AOJ should make 
arrangements with the appropriate VA 
medical facility for a podiatry 
examination.  The claims file should be 
made available to the physician for 
review of the pertinent evidence.  The 
physician should elicit a complete 
history of foot problems from the veteran 
and answer the following:

I.  What is the current diagnosis or 
diagnoses related to the feet?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

4.  The AOJ should arrange for an ear-
nose-throat (ENT) specialist to review 
the pertinent evidence in the claims file 
and examine the veteran to determine the 
nature and etiology of bilateral high 
frequency sensorineural hearing loss 
disability and tinnitus.  The physician 
should address whether it is at least as 
likely as not (50 percent or greater 
probability) that the current bilateral 
high frequency sensorineural hearing loss 
was caused by active service.  The 
physician should also offer an opinion 
addressing whether it is at least as 
likely as not that tinnitus is related to 
active service.  The physician should 
offer a rationale for any conclusion in a 
legible report.  If any question cannot 
be answered, the physician should state 
the reason.  

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


